DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Katano (JP 2003-200455, see English translation on the IDS filed 6/29/2018) modified by Kyb Co Ltd (JP 5432756, see English copy with IDS filed 10/29/2020) and Tsubouchi (US 2016/0368193). 
Regarding claim 1, Katano meets the claimed, a production method for a cover to be attached to an outer ring of a hub unit, (Katano [0001] teaches a method for molding a cover for a wheel hub) comprising: preparing a first mold (Katano Figure 1 shows a first mold as an upper mold) comprising a first protrusion which protrudes into a first recess portion (see Katano Figure 1 for labeled parts) that forms a part of a cavity to be filled with a resin material; (see Katano Figure 1 for labeled parts) preparing a second mold (see lower mold on Katano Figure 1) comprising a second protrusion which protrudes into a second recess portion that forms another part of the cavity; (see Katano Figure 1 for labeled parts) supporting a nut by the first protrusion; (Katano [0022] teaches a nut 16 with a screw hole engaged with a support member) supporting a core bar comprising a cylindrical section to be inserted into the outer ring by the second protrusion; (Katano [0029] teaches a core bar is inserted into an outer ring, Figure 1 shows the cored bar 15 having a cylindrical portion 17) forming the cover comprising the nut and the core bar (Katano Figure 3 shows the resin cover 10 with a cored bar 15 and cap nut 16) by injecting a resin material into the cavity; (Katano [0032] teaches that molten resin is injected into the molds) and a stopper that regulates an end of a hole of the nut cylindrical section; (Katano [0038] describe that one end of the nut may be sealed, see Katano Figure 1 for labeled parts) wherein the stopper is supported by the first mold on a second mold side (see Katano Figure 1 for labeled parts.)

    PNG
    media_image1.png
    668
    857
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    817
    768
    media_image2.png
    Greyscale

Katano does not meet the claimed, wherein the nut comprises a nut cylindrical section having an inner circumferential surface with a screw groove formed thereon or and wherein when viewed from the die matching direction, a gate formed on the second mold is at a position that overlaps a region on an inside of an outer circumferential surface of the cylindrical section of the nut.
 Analogous in the field of cover molding, Kyb Co Ltd meets the claimed, wherein the nut comprises a nut cylindrical section having an inner circumferential surface with a screw groove formed thereon (Kyb Co Ltd [0027] and [0046] describes the insert nut has a screw portion (cylindrical portion) and the screw portion has a thread groove) and wherein when viewed from the die matching direction, a gate formed on the second mold overlaps (Kyb Co Ltd [0042] describes the injection port (gate) is centered across from the insert washer (stopper), see also Figure 3C) is at a position that overlaps a region on an inside of an outer circumferential surface of the cylindrical section of the nut (Katano teaches a stopper, see Katano Figure 1, however, Kyb Co Ltd [0011] also describes an insert washer acts as a stopper for a nut. Kyb Co Ltd Figure 3C shows the injection port (gate) 53 overlapping inside the nut 2.)

    PNG
    media_image3.png
    483
    769
    media_image3.png
    Greyscale


Neither Katano nor Kyb Co Ltd meet the claimed, forming the cavity by performing die matching with respect to the first mold and the second mold, detaching the cover from the second mold by moving the first mold in a direction away from the second mold or and detaching the cover from the first mold by pushing out the cover in a die matching direction with at least one pin disposed in the first mold after detaching the cover from the second mold.
Analogous in the field of cover manufacturing, Tsubouchi meets the claimed, forming the cavity by performing die matching with respect to the first mold and the second mold, (Tsubouchi [0030] teaches a two sides of a die are matched to form a cavity and flow channel) detaching the cover from the second mold by moving the first mold in a direction away from the second mold (Tsubouchi [0092] teaches the two sides of the die can be opened, see Tsubouchi Figure 3B for the separation) or and detaching the cover from the first mold by pushing out the cover in a die matching direction with at least one pin disposed in the first mold after detaching the cover from the second mold (Tsubouchi [0118] teaches that an ejector pin is used to remove the cover from the mold, see also Tsubouchi Figure 3B for the ejector pin 85.)


    PNG
    media_image4.png
    570
    996
    media_image4.png
    Greyscale

Regarding claim 2, modified Katano meets the claimed, the production method for a cover according to claim 1, wherein the core bar further comprises a flange which is formed at one axial end of the cylindrical section, and extends outward in a radial direction of the cylindrical section from the one axial end of the cylindrical section, (see Katano Figure 1 for the flange on the core bar) wherein the cover comprises a covering portion which covers the flange, (see Katano Figure 1 for the cover labeled.)
Katano does not meet the claimed, and wherein the cover is detached from the first mold by pressing the covering portion with the at least one pin, however, Tsubouchi meets the claimed, and wherein the cover is detached from the first mold by pressing the covering portion with the at least one pin, (Tsubouchi [0118] teaches the ejector pin ejected the molded article and on Tsubouchi Figure 3B the pin overlaps the flange portion 13a.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the cover molding process of Katano with the pin of Tsubouchi to reduce galling during molding and removal, see Tsubouchi [0013].
Regarding claim 3, modified Katano meets the claimed, the production method for a cover according to claim 2, wherein the cover is detached from the first mold by pressing a position in the covering portion which overlaps the flange with the at least one pin when viewed from the die matching direction (Tsubouchi [0118] teaches the ejector pin ejected the molded article and on Tsubouchi Figure 3B the pin overlaps the flange portion 13a.)
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over modified Katano as applied to claims 1-3 above, and further in view of Yamauchi (US 2015/0028505).
Regarding claim 4, modified Katano does not meet the claimed, the production method for a cover according to claim 1, wherein the at least one pin disposed in the first mold is a plurality of pins. 
Analogous in the field of injection molding, Yamauchi meets the claimed, the production method for a cover according to claim 1, wherein the at least one pin disposed in the first mold is a plurality of pins (Yamauchi [0058] teaches either one or a plurality of pins can be used, Figure 13 shows multiple ejector pins 31 in the mold.) 

    PNG
    media_image5.png
    518
    459
    media_image5.png
    Greyscale

The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present application. See MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art to combine the manufacturing method of modified Katano with the multiple pins in the mold of Yamauchi in order to get a method of forming a cover and removing the cover from the mold using a plurality of pins with predictable and reasonable expectation of successful results
 Regarding claim 5, Yamauchi further teaches the production method for a cover according to claim 4, wherein the plurality of the pins are disposed at equivalent intervals in a circumferential direction of the cylindrical section (Yamauchi Figure 13 shows the ejector pins 31 are arranged in equivalent intervals in a circle within a die.)
 It has been established that it would have been obvious to use the plurality of pins of Yamauchi with modified Katano. It would further have been obvious to use the configuration and placement of the plurality of pins taught by Yamauchi as well.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over modified Katano as applied to claim 1 above, and further in view of Schlingman (US 5,443,778).
Regarding claim 6, modified Katano meets the claimed, The production method for a cover according to claim 1, wherein the gate formed on the second mold and that the gate is on the second mold (Kyb. Co. Ltd [0042] describes an injection port (gate) on the second mold.)
Modified Katano does not meet the claimed, the gate is offset in a radial direction from a center of the mold.
Analogous in the field of injection molding, Schlingman meets the claimed, gate is offset in a radial direction from a center of the mold (Schlingman col. 3 lines 20-36 teach that off-center injection ports (gates) can be used.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the gate of modified Katano with the off-centered gate of Schlingman in order to inject resin into non-symmetrical or uneven parts, see Schlingman col. 3 lines 31-38.

Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive.


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744